DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of November 30, 2017. 


Drawings

The drawings are objected to because Figure 1 should be designated by a legend such as --Prior Art-- since only that which is old is illustrated.  See MPEP § 608.02(g).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate an intermediate passage to convey accumulated oil to a second compression part. 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: first/second compression part – read as “ a part (generic placeholder) for compression (function)…”

Claim 5: an enthalpy adding part – read as “a part (generic placeholder) for adding enthalpy (function)”…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The phrase air supplement refrigerant is confusing. It is unclear whether applicant intends for the refrigerant to be air or whether the air supplement refrigerant is the same as the regular refrigerant already in the compressor, but just injected in the vicinity of the intermediate passage as shown in the Figures. In parts of the specification (first paragraph of Page 2), it appears air is actually injected. In other parts of the specification (Page 8) seem to indicate that the refrigerant is the same and the phrase “air supplement” should be interpreted as refrigerant being injected. 

The use of the “or” statements in Claim 1 is confusing. Based on the indentations in Claim 1, it is unclear what features are presented in the alternative. For example, are the three options the 4th – 6th clauses of Claim 1 – i.e. the clause starting …an intermediate passage… to the clause starting …or, only the refrigerant… The 4th clause introduces multiple structural components necessary in the fifth and sixth clauses recited, making it unclear whether the fourth clause is required, but the fifth and sixth are the options that supplement the fourth clause. 

Claim 5 recites an enthalpy adding part, which invokes 112f interpretation as described in the section above. A 112f interpretation requires corresponding structure in the specification. However, the specification fails to provide any structure performing the function of adding enthalpy, and instead only refers to the part as the enthalpy adding part with no mention of corresponding structures. Given this lack of corresponding structure, it is unclear what the metes and bounds of the scope of the claim are. 

All other claims are rejected by virtue of their dependence on Claim 1. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (hereafter “Shin” – US 2014/0105774).

With regards to Claim 1:

Shin discloses a compressor (Figures 3 – 5), comprising: 

a first compression part (first compression device 30); 

a second compression part (second compression device 40); 

an intermediate cavity (intermediate chamber 35), refrigerant discharged from the first compression part entering the intermediate cavity (via outlet 31b); and 

an intermediate passage (suction channel F with flow guide 100), the intermediate passage communicating with the intermediate cavity and an inner cavity (inner space S2) of the second compression part (see Figure 3 and Paragraph 30); a bottom port (inlet 101) of the intermediate passage is located at a bottom of the intermediate cavity (surface 35d, see Paragraph 33), so as to use air supplement refrigerant and/or the refrigerant discharged from the first compression part to convey accumulated oil in the intermediate cavity to the inner cavity of the second compression part (Paragraph 33: “This may allow the oil remaining in the inner space S3 of the intermediate chamber 35 to be smoothly sucked into the second cylinder 41 by a suction force of the second compression device 40”); 

or, only air supplement refrigerant is used to convey accumulated oil in the intermediate cavity to the inner cavity of the second compression part; 

or, only the refrigerant discharged from the first compression part is used to convey the accumulated oil in the intermediate cavity to the inner cavity of the second compression part, wherein at least a part of the intermediate passage is disposed outside of a housing assembly of the compressor.

With regards to Claim 13:

Shin discloses an inlet end (port 101) of the intermediate passage is disposed at the bottom of the intermediate cavity (surface 35d, see Paragraph 33). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 – 6, 10 – 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (hereafter “Shin” – US 2014/0105774) in view of Fujio (US 5242280).

With regards to Claims 2 and 17:

Shin does not explicitly disclose an air supplement passage for conveying the air supplement refrigerant. Fujio (Figures 2, 3) teaches a similar compressor including first and second compression parts (7, 9). Fujio further teaches a supplement refrigerant injection (passage 72, Col. 15, Line 7) between the first and second stages and in communication with a discharge chamber (45) of the first compression stage, an intermediate passage (55), and an inner cavity (56) of the second compression part. Fujio further teaches  this injected refrigerant coming from an enthalpy adding part (separator 17). Fujio teaches that refrigerant injection is “mixed with the discharged refrigerant gas from the low stage compression element 7 so that the temperature of the low stage refrigerant gas discharged from the same is lowered before the mixture gas is introduced into the suction chamber 56 of the high stage compression element 9” (Col. 20, Line 6). In other words, refrigerant injection acts as an intercooler, cooling the flow of fluid in between compression stages to improve the efficiency of the compressors. The injection is also at a pressure higher than the discharge pressure of the second stage compressor (Col. 18, Lines 17), and is partly directed through a bypass check valve (58), thereby allowing the suction chamber MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Fujio, it would have been obvious to one of ordinary skill in the art to modify the system of Shin by adding a supplement refrigerant line injecting refrigerant from an enthalpy adding part / separator between the first and second compression stages in order to yield the predictable benefits described above. 

With regards to Claim 4:

The Shin modification of Claim 2 teaches the housing assembly (casing 10, Figure 2 of Shin); the intermediate passage is disposed inside the housing assembly (as seen in Figure 2 of Shin, channel F is within casing 10); the air supplement passage is arranged in a radial direction of the first compression part (as seen in Figure 3 of Fujio, injection channel 72 is in a radial direction of compression part 7, and would be modified into Shin as such); and the intermediate passage is arranged in an axial direction of the first compression part (as seen in Figure 2 of Shin and Figure 2 of Fujio, channel is arranged axially).

With regards to Claim 5:

The Shin modification of Claim 2 teaches an enthalpy adding part (separator 17) communicating with the air supplement passage; the air supplement passage comprises: a first passage section (portion of passage 59 in Figures 2, 3 of Fujio located within separator 17); and a second passage section (portion of passage 59 visible in Figure 3 of Fujio), wherein one end of the first passage section communicates with the enthalpy adding part, the other end of the first passage section communicates with one end of the second passage section (as seen in Figure 2 of Fujio), and the other end of the second passage section communicates with the intermediate cavity (as seen in Figure 3 of Fujio, via passage 55b), wherein, an included angle is provided between a centerline of the first passage section and a centerline of the second passage section (see Figure 2 of Fujio, the passage 59 from within the separator 17 to the intermediate passage bends, thus forming an angle).

With regards to Claim 6:

The Shin modification of Claim 2 teaches a drainage structure (flow guide 100, Figure 4 of Shin) disposed in the intermediate passage; one end of the drainage structure extends into the intermediate cavity (as seen in Figure 4 of Shin).

With regards to Claim 10:

The Shin modification of Claim 2 teaches the first compression part comprises a first cylinder (cylinder 31, Figure 4 of Shin); the second compression part comprises a second cylinder (cylinder 41, Figure 4 of Shin); the first cylinder and the second cylinder are superposed (as shown in Figure 4 of Shin); the compressor further comprises a division plate (intermediate plate 51, Figure 4 of Shin) disposed between the first cylinder and the second cylinder and a first flange (lower bearing plate 52, Figure 4 of Shin) disposed below the first cylinder; the intermediate passage is formed on an assembly consisting of the first cylinder, the second cylinder, the division plate and the first flange (as shown in Figure 4 of Shin, channel F is formed via holes in each of the first cylinder 31, second cylinder 41, intermediate plate 51, and lower bearing plate 52).

With regards to Claim 11:

The Shin modification of Claim 2 teaches the compressor comprises: a first through hole (inlet 41a, Figure 4 of Shin) arranged on the second cylinder; a second through hole communicated with the first through hole and arranged on the division plate (unlabeled but see Figure 4 of Shin); a third through hole (communication hole 31c, Figure 4 of Shin) communicated with the second through hole and arranged on the first cylinder; and a fourth through hole (communication hole 52a, Figure 4 of Shin) communicated with the third through hole and arranged on the first flange, wherein, internal faces of the first through hole, the second through hole, the third through hole and the fourth through hole form the intermediate passage (as seen in Figure 4 of Shin, channel F is formed by the aforementioned holes).

With regards to Claim 12:

The Shin modification of Claim 2 teaches a side, far away from the first cylinder, of the first flange is provided with a first cavity, and the fourth through hole is in communication with or isolated from the first cavity (see annotated Figure 4 of Shin below).


    PNG
    media_image1.png
    185
    570
    media_image1.png
    Greyscale


With regards to Claim 19:

Shin does not explicitly disclose the compressor is used in an air conditioner. . Fujio (Figures 2, 3) teaches a similar compressor including first and second compression parts (7, 9), wherein the compressor is used an air conditioners (Col. 1, Line 14: “refrigerators”, which are a form of air conditioner). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given that compressor of the two stage variety are known to be used in air conditioning applications as per Fujio, it would have been obvious to one of ordinary skill in the art to modify the system of Shin by utilizing the compressor in an air conditioning/refrigerator system in order to yield the predictable result of cooling air. 

With regards to Claim 20:

The Shin modification of Claim 19 does not explicitly teach an air supplement passage for conveying the air supplement refrigerant. Fujio (Figures 2, 3) teaches a similar compressor including first and second compression parts (7, 9). Fujio further teaches a supplement refrigerant injection (passage 72, Col. 15, Line 7) between the first and second stages and in communication with a discharge chamber (45) of the first compression stage, an intermediate passage (55), and an inner cavity (56) of the second compression part. Fujio further teaches  this injected refrigerant coming from an enthalpy adding part (separator 17). Fujio teaches that refrigerant injection is “mixed with the discharged refrigerant gas from the low stage compression element 7 so that the temperature of the low stage refrigerant gas discharged from the same is lowered before the mixture gas is introduced into the suction chamber 56 of the high stage compression element 9” (Col. 20, Line 6). In other words, refrigerant injection acts as an intercooler, cooling the flow of fluid in between compression stages to improve the efficiency of the compressors. The injection is also at a pressure higher than the discharge pressure of the second stage compressor (Col. 18, Lines 17), and is partly directed through a bypass check valve (58), thereby allowing the suction chamber MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Fujio, it would have been obvious to one of ordinary skill in the art to modify the system of Shin by adding a supplement refrigerant line injecting refrigerant from an enthalpy adding part / separator between the first and second compression stages in order to yield the predictable benefits described above. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (hereafter “Shin” – US 2014/0105774) in view of Park et al. (hereafter “Park” – US 2011/0165004).

With regards to Claim 14:

Shin does not explicitly disclose that a portion of the intermediate passage is located outside of the housing assembly. Park (Figures 4 – 6) teaches a comparable two stage compressor including a first compression device (120), a second compression device (130), and an intermediate passage (180), wherein the intermediate passage comprises a first flow passage section (middle portion 180) and a second flow passage section (end portion 181) communicating with the first flow passage section; the first flow passage section is located outside of the housing assembly (as seen in Figure 4), and the second flow passage section is located inside the housing assembly (as seen in Figure 4); an end, far away from the second flow passage section, of the first flow passage section communicates with the inner cavity of the second compression part (as seen in Figure 4 and described in Paragraphs 38, 40, 47), and an end, far away from the first flow passage section, of the second flow passage section is disposed at the bottom of the intermediate cavity (cavity of lower bearing 161). Placing the intermediate passage at least partially on the outside of the housing, as shown in Park, would facilitate repair/replacement of the intermediate passage, and facilitate assembly of the stack/plates of the two stage compressor. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Shin by placing a portion of the intermediate passage on the outside of the housing in order to yield the predictable benefits described above. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (hereafter “Shin” – US 2014/0105774) in view of Fujio (US 5242280), further in view of Park et al. (hereafter “Park” – US 2011/0165004).

With regards to Claim 18:

The Shin modification of Claim 17 teaches the second compression part comprises a second cylinder (cylinder 41, Figure 4 of Shin) , but does not explicitly teach the air supplement passage is disposed on the second cylinder. However, this is a result of the intermediate passage being located outside of the housing. Park (Figures 4 – 6) teaches a comparable two stage compressor including a first compression device (120), a second compression device (130), and an intermediate passage (180), wherein the intermediate passage comprises a first flow passage section (middle portion 180) and a second flow passage section (end portion 181) communicating with the first flow passage section; the first flow passage section is located outside of the housing assembly (as seen in Figure 4), and the second flow passage section is located inside the housing assembly (as seen in Figure 4); an end, far away from the second flow passage section, of the first flow passage section communicates with the inner cavity of the second compression part (as seen in Figure 4 and described in Paragraphs 38, 40, 47), and an end, far away from the first flow passage section, of the second flow passage section is disposed at the bottom of the intermediate cavity (cavity of lower bearing 161). Placing the intermediate passage at least partially on the outside of the housing, as shown in Park, would facilitate repair/replacement of the intermediate passage, and facilitate assembly of the stack/plates of the two stage compressor. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Shin by placing a portion of the intermediate passage on the outside of the housing in order to yield the predictable benefits described above. In the Shin modification of Claim 17, the injection refrigerant injects fluid at the intermediate passage to facilitate a suction pressure at the inlet to the second compression stage. By locating the intermediate passage outside of the housing, the injection refrigerant would be disposed on or near the second cylinder, once modified in order to perform the same function as it performs in Fujio. 


Allowable Subject Matter

Claims 3, 7 – 9, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

While air supplement passages and intermediate passages are known, as recited in Claims 1 and 2, the prior art does not teach or suggest the air supplement passage communicating with the intermediate cavity and being disposed below the intermediate cavity (with the term “below” being at least partially defined by the cavity accumulating oil as per Claim 1, thereby yielding a gravity direction). 

Similar recitations are found in Claims 7 – 9, 15, and 16, with the air supplement passage being disposed on a bottom wall of a second cavity forming the intermediate cavity. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Kim et al. (KR 2006-0093962) – see Figures 5, a two stage compressor wherein an inlet 52 of an oil accumulating cavity merges with a supplemental injection passage 51 from an accumulator A. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, September 7, 2022